FILE COPY

       RE: Case No. 15-0456              DATE: 6/15/2015
       COA #: 13-13-00005-CV    TC#: 07-169-G
STYLE: ABRAHAM QUINTANILLA, III
   v. ALEJANDRO RAMIREZ and ROLANDO RAMIREZ

     Today the Supreme Court of Texas received and
filed a motion for extension of time to file petition
for review pursuant to Rule 53.7(f) in the above
numbered and styled case.

                     MS. PATSY PEREZ
                     NUECES COUNTY DISTRICT CLERK
                     901 LEOPARD, SUITE 313
                     CORPUS CHRISTI, TX 78401
                                             FILE COPY

       RE: Case No. 15-0456              DATE: 6/15/2015
       COA #: 13-13-00005-CV    TC#: 07-169-G
STYLE: ABRAHAM QUINTANILLA, III
   v. ALEJANDRO RAMIREZ and ROLANDO RAMIREZ

     Today the Supreme Court of Texas received and
filed a motion for extension of time to file petition
for review pursuant to Rule 53.7(f) in the above
numbered and styled case.

                     MR. DONALD B. EDWARDS
                     LAW OFFICES OF DONALD B. EDWARDS
                     P.O. BOX 3302
                     CORPUS CHRISTI, TX 78463-3302
                                              FILE COPY

       RE: Case No. 15-0456              DATE: 6/15/2015
       COA #: 13-13-00005-CV    TC#: 07-169-G
STYLE: ABRAHAM QUINTANILLA, III
   v. ALEJANDRO RAMIREZ and ROLANDO RAMIREZ

     Today the Supreme Court of Texas received and
filed a motion for extension of time to file petition
for review pursuant to Rule 53.7(f) in the above
numbered and styled case.

                     MR. DAVID W. SHOWALTER
                     SHOWALTER LAW FIRM
                     1117 FM 359, SUITE 200
                     RICHMOND, TX 77406
                                             FILE COPY

       RE: Case No. 15-0456              DATE: 6/15/2015
       COA #: 13-13-00005-CV    TC#: 07-169-G
STYLE: ABRAHAM QUINTANILLA, III
   v. ALEJANDRO RAMIREZ and ROLANDO RAMIREZ

     Today the Supreme Court of Texas received and
filed a motion for extension of time to file petition
for review pursuant to Rule 53.7(f) in the above
numbered and styled case.

                     MS. DORIAN E. RAMIREZ
                     CLERK, THIRTEENTH COURT OF
                     APPEALS
                     901 LEOPARD STREET, 10TH FLOOR
                     CORPUS CHRISTI, TX 78401